Appeal from a decision of the Unemployment Insurance Appeal Board, filed August 26, 1991, which ruled that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
In claimant’s letter of resignation, he stated that he was leaving due to a lack of transportation to and from work and due to stressful working conditions. The claim of stress was apparently based on the risk of injury while using the employer’s vehicle to run errands. The employer’s representative, however, testified that when claimant was hired his duties were explained to him and he never complained of a transportation problem. In addition, while fear for one’s safety may constitute good cause to leave one’s employment, claimant never substantiated his allegations on this point (see, Matter of Fried [Ross], 54 AD2d 521). Under these circumstances, *963there was substantial evidence in the record to support the conclusion by the Unemployment Insurance Appeal Board that claimant was aware of the conditions of his employment when hired and that his reasons for quitting were personal and noncompelling (see, Matter of Famulare [CatherwoodJ 34 AD2d 705; Matter of Siff [CatherwoodJ, 32 AD2d 699). Claimant’s contentions to the contrary raise issues of fact and credibility which were for the Board to resolve (see, Matter of Chassman [Levine], 50 AD2d 1000).
Mikoll, J. P., Yesawich Jr., Mercure, Mahoney and Harvey, JJ., concur. Ordered that the decision is affirmed, without costs.